Box 3 - Note: Cont’d.	Proposed amendments to each of claims 1 and 5 as well as proposed additional claims 15 and 16 require further consideration and possibly further search. Proposed amendment to claim 1 would require further consideration at least, as to claims 2 and 4.

Box 12: Cont’d.	 As to Bosco, Bosco discloses a cylindrical tube-shaped section, (albeit, having an outer surface of a tapered cylinder geometrical shape), with the tube opening of Bosco clearly being of a straight or right circular cylinder shape. Thus, Bosco serves to read upon the language of claim 14.
	As to Schaer, the examiner can only disagree that Schaer does not set forth a spacer element that is at least, relatively elastic thus, elastic.
	As for Hawley, Jr., element 10 serves to read on tubular as a tube can be formed with a closed end while such tube of Hawley, Jr. can slide upon the tie rod 7 along the axis of tie rod 7.

Box 14: Cont’d.	It has been noted that the after final response filed March 25, 2021 references paragraph numbers when no paragraph numbering appears within the instant specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.







                                                                          /MICHAEL SAFAVI/                                                                          Primary Examiner, Art Unit 3631                                                                                                                              

















MS
March 28, 2021